Citation Nr: 1206771	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to an effective date prior to June 14, 1991, for the award of service connection for schizophrenia.

4.  Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.

5.  The propriety of the termination of special monthly compensation (SMC) benefits based upon the need of aid and attendance of another effective June 1, 2010.

6.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing.

7.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the VA Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge.  The hearing transcript is associated with the claims folder.

The Board notes that, since the RO last adjudicated these claims, the Veteran has submitted a substantial amount of evidence, which is mostly duplicative of evidence already considered by the RO.  In the decision below, the Board grants the Veteran's appeals concerning the claims involving restoring his competency rating and the award of SMC benefits.  The service connection claims will be addressed in the remand following decision.  The Veteran has withdrawn the claims for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and entitlement to a special home adaptation grant.  The only adverse determination in this decision involves the earlier effective date of award claim.  As addressed more fully below, as a matter of law, this new evidence is not relevant to a decision on that matter.  As such, the Board finds that there is no prejudice to the Veteran in deciding these claims at this time.

The issues of entitlement to service connection for bilateral foot and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A final August 2002 RO rating decision denied a claim of service connection for bilateral knee disability on the basis that there was no showing of chronic bilateral knee disability related to service.

2.  The evidence of record since the August 2002 RO rating decision is new and material, as it includes a March 2010 physician statement indicating that the Veteran has a current diagnosis that began when he injured his lower extremities in service.  

3.  A final Board decision in August 1987 denied a claim of entitlement to service connection for schizophrenia.

4.  The Veteran submitted an application to reopen a claim of entitlement to service connection for schizophrenia on June 14, 1991; there are no informal or formal written communications between August 1987 and June 14, 1991, which can be reasonably be construed as constituting an application to reopen the claim.

5.  The Veteran is competent to manage his own funds without limitation. 

6.  The record before the RO at the time of its March 2010 termination of SMC aid and attendance benefits cannot be reasonably interpreted as showing improvement of the Veteran's schizophrenia since the initial award of SMC benefits in January 2009.

7.  At a Board hearing on May 11, 2011, the Veteran and his representative withdrew from appeal the claim of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing as well as the claim of entitlement to a special home adaptation grant.


CONCLUSIONS OF LAW

1.  An August 2002 RO rating decision, which denied a claim of service connection for bilateral knee disability, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the August 2002 RO rating decision that denied a claim of service connection for bilateral knee disability; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The claim of whether new and material evidence has been presented to reopen a claim of entitlement to an effective date prior to June 14, 1991, for the award of service connection for schizophrenia is denied.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011); Leonard v. Nicholson, 405 F.3d 1333 (Fed.Cir.2005).

4.  The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2011). 

5.  The termination of SMC benefits based upon the need of aid and attendance of another, effective June 1, 2010, was not proper.  38 U.S.C.A. §§ 1114, 1155 (West 2002); 38 C.F.R. §§ 3.344, 3.351, 3.352 (2011).

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

7.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a special home adaptation grant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material - bilateral knee disability

The Veteran seeks to establish his entitlement to service connection for a bilateral knee disability.  An August 2002 RO rating decision originally denied a claim of service connection for a bilateral knee disability on the basis that there was no showing of chronic bilateral knee disability related to service.  The Veteran submitted a timely notice of disagreement with this decision in August 2002, but he formally withdrew the claim during a January 2004 Board hearing.  Therefore, the August 2002 rating decision became final.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

The Veteran submitted his application to reopen the claim for service connection for a bilateral knee disorder in July 2005.  Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 Fed. Reg. 45620 (Aug. 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The evidence of record before the RO in August 2002 included the Veteran's service treatment records (STRs), which showed that he had reported that his left knee "gives way" sometimes during his October 1979 separation examination.  However, a physical examination at that time revealed a normal clinical evaluation of both lower extremities.  

The Veteran's private medical records reflected an occasional complaint of left and/or right knee pain and stiffness while working both before and after service.  In 1988 and 1989, the Veteran began reporting right and left knee pain with stiffness.  A November 1999 left knee x-ray obtained by VA was interpreted as showing sclerotic lesions within the distal femur and proximal tibia that might represent bone infarcts.  A VA examination of the right knee in 2001 was interpreted as showing minimal degenerative joint disease (DJD), soft tissue edema suspect for tiny effusion, and findings suspect for remote bone infarcts that were similar to findings on the left found in November 1999.

The evidence associated with the claim file since the August 2002 rating decision includes a March 2010 statement from Dr. J.R.M. (initials used to protect the Veteran's privacy).  That physician provided an opinion relating a current diagnosis that he believed began "when [the] patient was in the 82nd Airborne Division due to injury of his lower extremities."  Such evidence is certainly new, in that was not previously of record at the time of the prior rating decision.  Moreover, the physician's statement is material because it relates a current diagnosis to the Veteran's military service.  The Board must generally presume the credibility of newly submitted evidence. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a bilateral knee disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


Effective date - Award of Service Connection for Schizophrenia

The Veteran seeks to establish an effective date for the grant of service connection for schizophrenia back to the date following his discharge from service.  This issue has a long, protracted history which is generally responsible for the over 40 volumes of documents in this case.

Briefly summarized, the Veteran served on active duty from June 1976 to November 1979.  His STRs did not reflect a psychiatric diagnosis.  An October 1979 report of mental status evaluation found that the Veteran met the retention standard absent significant mental illness.  On his October 1979 separation examination, the Veteran himself denied any psychiatric symptoms, such as frequent trouble sleeping, depression, excessive worry, or nervous trouble of any sort.  His Department of Defense Form 214 provided the following narrative for separation:

Unsuitability - apathy, defective attitude or inability to expend effort constructively.

The Veteran filed his original service connection claim for a psychiatric disability in December 1985.  Private and VA medical records associated with the claims folder reflect his treatment for schizophrenia beginning in 1983.  Lay statements of record alleged that the Veteran underwent a behavioral change during active service.

An August 1987 Board decision denied a claim for service connection for schizophrenia on the basis that an acquired psychiatric disorder was not present in service and that a psychosis was first shown several years after service.  

In pertinent part, the Veteran later filed an application to reopen the claim on January 14, 1991.  There are no informal or formal written statements between August 1987 and January 14, 1991 which can be reasonably construed as an application to reopen the prior final denial.

Additional evidence added to the record included the Veteran's personnel files, as well as statements from the Veteran alleging that his schizophrenia started in service due to either a head injury while parachuting, the stresses of parachute jumping, and/or being in close proximity to artillery fire practice.  He alleged that a reduction in his rank demonstrated the onset of his symptoms.  In June 1993, a private physician opined that the Veteran's cited reasons for an unsuitability separation - apathy, inability, unsuitable and defective - could relate to signs of schizophrenia.

Thereafter, the Board ordered additional development of the case, which included a VA Social Survey as well as a medical advisor opinion.  

A Board decision dated September 1994 subsequently granted the Veteran's claim for service connection for schizophrenia on the basis that chronic schizophrenia was first manifested during active military service.  This finding was based upon the opinion of a Board staff physician, who commented that, while there was no actual medical evidence of schizophrenia in service, the story presented by the Veteran and his mother sounded very much like the initiation of the Veteran's psychosis during his last year of active service.  That decision terminated the Board's jurisdiction in the Veteran's appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In a rating action dated in October 1994, the RO assigned an initial 100 percent rating for schizophrenia effective to June 14, 1991, which was the date of application to reopen the claim.

Thereafter, the Veteran timely appealed the RO's assignment of an effective date of award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  An April 1998 Board decision denied the Veteran's claim of entitlement to an effective date earlier than June 14, 1991, for the award of service connection and a total schedular evaluation for schizophrenia.  The Veteran's motions for reconsideration of the April 1998 Board decision were denied in June 1998 and September 1998.

In May 1999, the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (hereinafter Court) issued a Memorandum decision, which affirmed the April 1998 Board decision. 

Thereafter, a June 2000 Board decision denied the Veteran's motion to revise the April 1998 Board decision on the basis of clear and unmistakable error (CUE).  In August 2000, the Board denied the Veteran's motion for reconsideration of the June 2000 Board decision. 

In another decision dated in June 2004, the Board denied the Veteran's application to reopen a claim of entitlement to an effective date prior to June 14, 1991, for the award of service connection for schizophrenia.  The Veteran appealed this decision to the Court, which was dismissed by the Court on May 5, 2005.

The Veteran has once again filed an application to reopen his claim of entitlement to an effective date prior to June 14, 1991, for the award of service connection for schizophrenia.  In so doing, the Veteran has made multiple arguments and submitted a plethora of documents (many of them duplicative) in support of his belief that his schizophrenia started in service.

At the outset, the Board once again emphasizes to the Veteran that VA has conceded that his schizophrenia had its onset during active service.  Thus, service connection has been awarded under the general laws governing entitlement to service connection.  See 38 U.S.C.A. §§ 1110, 1131.

The Veteran believes that the Board's September 1994 decision, which awarded service connection for schizophrenia, should be accepted as establishing a service connection award effective to the day after his discharge from active service.  The Board initially observes that the Board's decision granting the service connection claim terminated that appeal and that the assignment of an initial date of award was outside of the Board's jurisdiction.  Grantham, 114 F.3d at 1158-59.

In the October 1994 rating decision, the RO awarded an initial 100 percent rating for schizophrenia effective to June 14, 1991 under the general laws governing effective dates of awards.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In general, the Veteran is correct that VA pays an award of disability the day following separation from service if the application is received within one year from such date or release.  38 U.S.C.A. § 5110(b)(1).  However, a final Board decision in August 1987 denied a claim of service connection for schizophrenia.  In this situation, the effective date of award is controlled by the provisions of 38 U.S.C.A. § 5110(a) which specifies that the effective date of an award for "a claim reopened after final adjudication" "shall be fixed in accordance to the facts found, but shall not be earlier than the date of application therefor."  

As noted in Rudd, the Veteran may attempt to overcome the finality of a prior Board decision in one of two ways - by a request for revision of the prior decisions on the basis of CUE or by a claim to reopen based upon new and material evidence.  See Rudd, 20 Vet. App. at 299-300.

In Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that an application to reopen an earlier effective date of award claim under 38 U.S.C.A. § 5108 cannot result in an earlier effective date of award, even with new evidence supporting an earlier disability date because 38 U.S.C.A. § 5110(a) "makes clear that a veteran cannot receive service-connected disability payments 'earlier than the date of receipt of application therefor.'"  The Federal Circuit Court indicated that to hold otherwise would vitiate the rule of finality, the purpose of which "is to preclude repetitive and belated readjudications of veterans' benefits claims."  Leonard, 405 F. 3d at 1337 (citing Cook v. Principi, 318 F.3d 1334, 1337-42 (Fed. Cir. 2002). 

As a matter of law, the Board finds that the Veteran cannot obtain an earlier effective date of award in this case based upon his application to reopen under 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5110; Leonard, 405 F.3d 1333 (Fed.Cir.2005).

The only other avenue requires revising or reversing the prior August 1987 Board decision, which denied the claim of service connection for schizophrenia, on the basis of CUE.  See 38 U.S.C.A. § 7111.  The Court defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a "determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

The Federal Circuit Court has held that each CUE allegation is a separate claim for VA adjudication purposes.  Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002).   

The Board's regulations provide minimum pleading requirements for filing a CUE motion.  In general, a claimant must submit 1) a statement in writing, 2) the date of Board decision being collaterally attacked, 3) set forth clearly and specifically the alleged error, or errors, of fact or law in the Board decision, 4) set forth the legal or factual basis for such allegations, and 5) explain why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(a), (b).  Failure to meet these requirements warrants a dismissal without prejudice to refiling.  38 C.F.R. § 14.1404(b).

The Board also observes that the VA adjudication system is a non-adversarial, pro-claimant system wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).

On many occasions, the Veteran has referred to the "CUE law" as providing a basis for awarding him compensation back to the day following his discharge from service.  However, even when construing his pro se filings in the most liberal and sympathetic manner, the Board finds no allegations which rise to the level of raising a CUE motion as contemplated by 38 C.F.R. § 20.1404(a), (b).  In fact, there is no reasonable and coherent argument set forth that would reasonably raise the issue as to whether the Board should formally address whether a CUE allegation even comes close to meeting the pleading requirements of 38 C.F.R. § 20.1404(a), (b).  At this time, the Board simply finds no set of arguments or words that reasonably raises a CUE motion which needs to be addressed by the Board at this time.

The Board next observes that the Veteran has routinely submitted copies of his personnel records in support of his claims, to include his attempt to seek an earlier effective date of award.  The provisions of 38 C.F.R. § 3.156(c)(1) provide an exception to the finality rule for allowing readjudication of a claim based upon newly discovered service department records.  The Court has held that a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.  Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011). 

However, the exception contained in 38 C.F.R. § 3.156(c)(1) does not apply when the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department.  38 C.F.R. § 3.156(c)(2).  The record reflects that the Veteran's personnel records were associated with the record in May 1992, and subsequently considered in the Board's 1994 decision which awarded service-connected benefits.

The Veteran's personnel records were not part of the record at the time of the Board's August 1987 decision.  However, the Veteran did not request VA to obtain these records on his behalf prior to the Board's decision, and his statements of record did not reasonably raise the potential relevance of his personnel records at the time of the Board's 1987 decision.  Furthermore, the basis for the Board's award of service connection in 1994 was based upon a medical opinion and the lay witness statements and not on any information contained in the personnel records.  Thus, the Board finds that the exception provided at 38 C.F.R. § 3.156(c)(1) cannot provide the basis for an earlier effective date of award in this case.

In summary, the Board finds that the Veteran is not entitled to an effective date earlier than June 14, 1991, for the award of service connection for schizophrenia.  

In so finding, the Board must acknowledge and address for the Veteran's sake the numerous arguments he has submitted to the Board in an effort to substantiate his claim.  The Veteran has generally alleged that the Board's allowance of the claim in 1994 was based upon the same facts as previously reviewed in the prior final Board decision.  He refers to the reasons cited for his unsuitability discharge as evidence of the signs and symptoms of mental illness - in particular the words apathy, inability, unsuitable and defective.  He emphasizes that a medical doctor has agreed that his psychiatric disability started in service.  He argues that he was misdiagnosed in service.  Additionally, he asserts that his service discharge should be upgraded to a medical discharge.  He states that an Article 15 Appeal during service supports this proposition.

The Veteran has also submitted affidavits from multiple witnesses regarding his behavior change during active service.  In addition, the Veteran has submitted numerous treatise materials which describe the symptoms associated with mental illness, including recognizing the prodromal stage of schizophrenia.  

The Veteran also alleges that service connection law means that a disability started in service.  He refers to a military handbook which states that a 10 percent service-connected disability starts the day after service.  He has also referred to laws pertaining to other administrative bodies, such as the Social Security Administration and the North Carolina Worker Compensation System, as supporting his claim.  Furthermore, the Veteran has submitted an opinion from an attorney stating that the Veteran is entitled to compensation extending back to his time of discharge.

Finally, the Veteran appears to argue that he has been incompetent since his discharge from active service although the reason for this argument is not clear.

As explained above, VA has acknowledged that the Veteran's schizophrenia began during active service.  However, the Board's 1994 decision based its decision on facts not previously of record at the time of the prior denial in 1987 - in particular a VA Social Survey and a Board medical advisor opinion.  Thus, the same facts were not of record at the time of the two Board decisions in 1987 and 1994.

In any event, the fact that VA acknowledges that the Veteran's disability began in service does not equate to paying compensation benefits effective to the day following service separation.  Rather, VA must apply effective date laws which place significance on the finality of VA decisions and the dates that written claims are filed.  The Board is simply precluded from awarding an earlier effective date of award based upon the express language of 38 U.S.C.A. § 5110(a).  Any other body of law pertaining to another administrative body simply does not apply in the VA administrative setting.  Furthermore, the attorney opinion has no binding effect on VA.

The Board also finds no basis for applying the principles of equitable tolling.  The Veteran demonstrated the mental capacity to appeal a decision to the Board in August 1987.  There is no showing that, between 1987 and the reopening in 1991, the Veteran had been so disabled as to have been unable to file an application to reopen.  See generally Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  His general allegation of mental incompetency since service discharge does not raise a basis to award him benefits under any provision of VA law.

Finally, the Veteran has requested that an exception to the applicable law be made in his case.  The Board is bound by the law in this matter and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, the claim is denied.


Competency

The Veteran contests VA's March 2010 finding that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

Important in this case, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

Historically, the Veteran has been in receipt of 100 percent VA compensation benefits since 1991 due to schizophrenia.  He has a long-standing history of voluntary and involuntary hospitalizations due to decompensating episodes of schizophrenia variously manifested by loud and aggressive behavior, delusional thought, suicidal ideations, and homicidal ideations.  The Veteran has had frequently concurrent illegal substance usage.  His admission papers frequently note his inability to manage his care upon his hospital admissions, which would be expected.  The Veteran was often noted as not complying with his medication regimen.

Notably, a May 2004 VA clinical record included the Veteran's self-report of "abusing" his money on beer and cocaine.  Additionally, the Veteran had been awarded VA SMC aid and attendance benefits in January 2009 based upon a May 2008 VA aid and attendance examination report, which checked a statement indicating that the Veteran was not competent to handle/manage his financial affairs.  The Veteran had sought this benefit, in part, on his allegation that he had been paying out of pocket for nursing expenses to assist him with taking his psychiatric medications.

In pertinent part, the Veteran was admitted to the Fayetteville VA Medical Center (VAMC) on July 28, 2009, due to delusional thinking.  He arrived voluntarily and ambulatory.  The intake evaluation noted that the Veteran had a court-appointed guardian and lacked the cognitive ability to make relevant decisions.  Otherwise, the Veteran denied the need for assistance when being discharged indicating that he made his own health care decisions.

Based upon the July 2009 intake summary, the RO issued a rating decision in October 2009 proposing a finding of incompetency.

On March 24, 2010, the RO issued a rating decision finding the Veteran to be incompetent to handle disbursement of funds.  By letter dated March 29, 2010, the RO notified the Veteran of its rating determination.  

In response, the Veteran submitted a March 31, 2010, prescription script from Dr. J.R.M., stating that the Veteran was competent to handle his own money.  Additionally, the Veteran submitted a statement from a VA mental health physician which stated as follows:

Scope of Service/Purpose: Client came for Medication Management/ follow-up appointment and currently carries a diagnosis of schizophrenia and reportedly doing fairly well.  Vet says is doing ok, he says he is taking his meds and he is in CARP program, denies any drugs or alcohol, denies any si or hi.  He denies any depression.  He is handling his money and taking his meds and lives by himself.  In my professional opinion he is competent to take care of his financial affairs.

Thereafter, the Veteran submitted an April 13, 2010 letter from Dr. J.R.M., stating as follows:

This letter is to verify that [the Veteran] is capable and competent for handling his own money and financial affairs.

Should you have any concerns or questions regarding this matter, please feel free to contact my office at any time.

Additional evidence of record reflects that, from February 2010 to March 2011, the Veteran reported to VA for monthly Haldol injections.  A May 2010 record noted that the Veteran was doing well and competent.

In May 2011, the Veteran attended a hearing before the undersigned wherein he demonstrated his awareness of his environment.  He also submitted a statement from a town mayor, who had known the Veteran for 10 years, stating that the Veteran was smart, stable, and took his medications.

A May 9, 2011, statement from Dr. J.R.M., while acknowledging the Veteran's history of hospitalizations due to schizophrenia, bipolar disorder, and manic depression, included the following assessment:

It is my medical opinion that [the Veteran] has made remarkable improvement in all areas of his medical concerns and with the help of daily medication I feel that [the Veteran] is psychologically competent.

An extensive psychological evaluation performed by TriCare Counseling and Consulting in June 2011, which extended over a three-day period to evaluate the Veteran's competency in a civil court proceeding, determined that the Veteran had the cognitive ability and achievements in academic skills to allow him to function in his environment as a literate person.  While the Veteran's schizophrenia symptoms significantly impacted his life, it was noted that the Veteran had been living independently on his own for the last year without any major problems.  It was determined that, if the Veteran continued taking his medications and made his regular psychiatrist visits, he should be able to continue to function as an independent person.

On September 20, 2011, the Superior Court Division of Harnett County, North Carolina, issued an order restoring the Veteran's competency.  This order considered the findings from Dr. J.R.M. and TriCare Counseling and Consulting reported above.  It also considered testimony from the Veteran's Court-appointed Guardian ad litem who indicated that the Veteran was fully capable of making important decisions regarding his personal and financial affairs.  The Court also indicated that it was able to observe the Veteran's ability to communicate his desire to restore his competency finding.

VA regulations state that a presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c).  After considering the totality of the record, the Board finds the preponderance of the evidence supports a finding of competency.  Notably, the Veteran has submitted statements from a private physician, a VA physician, and TriCare Counseling and Consulting unequivocally declaring the Veteran competent to handle his finances.  The latter opinion was based upon a 3-day psychological evaluation conducted for the specific purpose of determining competency.  These reports were accepted by a civil court as establishing the Veteran's competency.

On the other hand, the Veteran has had multiple voluntary and involuntary admissions at which time he has not been competent to handle his own affairs.  The RO has determined, upon the "totality of the evidence," which includes intermittent periods of competence and incompetence, that the Veteran has been rendered incompetent to handle his own affairs.  However, the RO mostly cites predictive concerns and does not adequately address the competent medical evaluations in support of this claim with a similar evaluation by a competent professional opinion. 

Additional evidence includes the Veteran's own conduct during the appeal period, wherein he demonstrated the mental capacity to perfect an appeal to the Board on the RO's incompetency finding.  He has actively submitted medical and lay statements to support his contentions. 

Overall, the lay and medical evidence establishes that the Veteran has demonstrated his competency to manage his own funds without limitation for the entire appeal period.  The Board recognizes the potential concerns during periods of decompensation.  However, these factors have been taken into account by the medical professionals who attempt to manage the Veteran's symptoms with medications.  The Veteran has been living independently for most of the appeal period.  As such, the evidence does not establish the Veteran's incompetency at this time.  Therefore, the appeal is granted. 


Termination of SMC benefits

The Veteran seeks restoration of SMC benefits based upon the need for aid and attendance of another effective June 1, 2010.  

Historically, the Veteran submitted an application for SMC aid and attendance benefits in April 2008.  He reported the need for extra money because he was paying out of pocket expenses for nursing assistance.  

In general, VA SMC aid and attendance benefits are warranted where a veteran is rendered so helpless as to be in need of regular aid and attendance due to a service-connected disability.  38 U.S.C.A. § 1114(1).  Eligibility for such benefits requires that the veteran establish that he/she (1) is blind or functionally blind; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) has a factual need for aid and attendance.  38 C.F.R. § 3.351(c).

Under VA law and regulations, a factual need for aid and attendance is established where the veteran meets the following considerations: inability of the claimant to dress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his environment.  38 C.F.R. § 3.352(a). 

The particular personal function(s) that the claimant must be unable to perform must be one of the enumerated disabling conditions, but he/she is not required to satisfy all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996). VA must consider all of the above-mentioned factors within the regulation.  Id. at 224.

In June 2008, the Veteran submitted an Aid and Attendance or Housebound Benefit examination form signed by a VA physician in May 2008.  It appears to the Board that, other than the physician signature section, the form was filled out by the Veteran himself.  In this sheet, the Veteran reported diagnoses of schizophrenia and bipolar disorder that required monthly medication injections.  He claimed walking difficulty due to osteopenia.  The Veteran also self-checked items indicating that he could not walk without the assistance of others and that that he could not leave the home, feed himself, bathe, perform toilet functions, or dress without the assistance from others.  In addition, the Veteran self-checked a statement alleging incompetence to handle/manage his financial affairs.

As indicated above, the Veteran's private and VA records reflected his long-standing history of voluntary and involuntary hospitalizations due to decompensating episodes of schizophrenia variously manifested by loud and aggressive behavior, delusional thought, suicidal ideations, and homicidal ideations.

In a rating decision dated in January 2009, the RO granted SMC benefits based on the need for aid and attendance of another effective from April 8, 2008, based upon the following analysis:

The evidence listed in the evidence section above has been reviewed.  Medical records show that within the past two years you have required multiple voluntary and involuntary hospitalizations to stabilize medications used to treat your service connected schizophrenia.  The records repeatedly show that you are noncompliant with medications used to treat the schizophrenia, resulting in decompensation.

Entitlement to special monthly compensation is warranted in this case because criteria regarding aid and attendance have been met.  Based on the evidence of record, we have determined that due to the nature of your service-connected schizophrenia, you require assistance on a regular basis to protect you from hazards or dangers incident to your daily environment...

In October 2009, the RO issued a rating decision which proposed terminating the Veteran's SMC benefits, while at the same time the RO proposed a finding of incompetency to handle his VA funds.  The RO's proposed termination of SMC was made on the following basis:

According to your treatment reports from the VAMC, you live alone and do not receive any assistance from others.  You are able to feed your self, clothe yourself and take care of your needs of nature without assistance.  You are also able to attend your doctors appointments without assistance and you are able to leave your home without the assistance of others.  Therefore, the evidence of record clearly shows that you are no longer in need of aid and attendance due to your service connected conditions and that you are not bound to your home as a result of disability.  It is therefore proposed to discontinue your entitlement to special monthly compensation.

Notably, it appears to the Board that the RO based its decision on statements made by the Veteran upon his admission to the Fayetteville VAMC on July 28, 2009.  The record contains highlighted statements concerning the Veteran's incompetency upon admission, a physical rehabilitation screen indicating the Veteran's report of being able to walk, dress and feed himself, and the Veteran's report that he made his own health care decisions and did not need assistance when returning home.

In the actual March 2010 rating decision, the RO terminated the Veteran's award of SMC aid and attendance benefits effective from June 1, 2010, with the following rationale:

Entitlement to special monthly compensation is no longer shown because the criteria regarding aid and attendance is no longer met effective June 1, 2010, the first day of the month following a 60-day period.  There is no indication that you are currently in need of aid and attendance.  You live alone and there is no record that you require a home health nurse as you indicated in your treatment reports f[ro]m the VAMC and in your many statements to this office.

At the outset, the Board finds that the issue on appeal is properly phrased as a rating reduction case.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In this respect, the RO's actions had the effect of reducing the monthly amounts of monetary benefits paid to the Veteran which required the RO to observe the due process provisions of 38 C.F.R. § 3.105(e).

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).

The provisions of 38 C.F.R. § 3.344 speak directly to rating reduction criteria which apply to schedular disability ratings while the provisions of 38 C.F.R. § 3.343 speak directly to rating reduction criteria which apply when a total disability rating has been assigned.  The issue at hand involves SMC benefits which is located in a different section at 38 C.F.R. § 3.350 under a general heading entitled "RATINGS FOR SPECIAL PURPOSES."  There is no specific provision speaking to rating reduction criteria when SMC benefits are at issue.

The Board finds that it is unclear from VA's statutory and regulatory scheme as to whether SMC benefits are subject to the procedural protections of 38 C.F.R. § 3.344, which require improvement of a disability or illness prior to reduction of benefits.  For purposes of this decision, the Board finds that applying the criteria of 38 C.F.R. § 3.344 would be consistent with VA's policy of ensuring stabilization of ratings and providing due process protections to a claimant who would clearly be reliant on VA compensation due to the nature and severity of his/her disability. 

The Veteran's SMC award had been in effect for less than 5 years.  In such a situation, reexaminations disclosing improvement, physical or mental, will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record.  See 38 C.F.R. § 4.13.

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction. 

Upon review of the record, the Board must finds that the record before the RO at the time of its March 2010 termination of SMC benefits cannot be reasonably interpreted as showing improvement of the Veteran's schizophrenia since the initial award of SMC benefits in January 2009.

The RO based this decision, in part, upon the Veteran's self-report of sufficiency on a July 2009 VA inpatient intake survey.  This hospitalization was another instance of the multiple hospitalizations for schizophrenia decompensation which, in the January 2009 rating decision, the RO cited as demonstrating that "due to the nature of your service-connected schizophrenia, you require assistance on a regular basis to protect you from hazards or dangers incident to your daily environment."  It seems contrary that the RO can find improvement based upon the Veteran's July 2009 hospitalization intake statement while at the same time using this very intake evaluation to establish the Veteran's incompetency.

The finding of the Veteran's incompetency due to schizophrenia cannot, at the same time, establish that the Veteran's schizophrenia improved.  The RO's rating reduction did not address the issue of "improvement," nor cite to any medical opinion indicating that the Veteran's schizophrenia did not interfere with his ability to protect himself from the hazards or dangers incident to the daily living environment.

In short, the evidence before the RO in March 2010 showed that the Veteran essentially continued to display the same findings since SMC benefits were awarded in January 2009.  While the RO may be correct that the Veteran does not currently meet the criteria for SMC aid and attendance benefits, the RO cannot simply revise its prior determination under 38 C.F.R. § 3.344 absent evidence of actual improvement.

The remedy for any error in initially granting such benefits is revision of the rating by a finding of CUE pursuant to 38 C.F.R. § 3.105(a), or by a full and complete examination as required by 38 C.F.R. § 3.344 that takes into account the basis for the award of SMC benefits - whether the Veteran's schizophrenia interferes with his ability to protect himself from the hazards or dangers incident to the daily living environment.  However, such issues are not currently before the Board.

VA regulations specify that a rating reduction must be accompanied by evidence of "improvement."  38 C.F.R. § 3.344(c).  Furthermore, the burden is on VA to demonstrate this "improvement" by a preponderance of the evidence.  Brown, 5 Vet. App. at 420.  The record before the RO at the time of its March 2010 termination of SMC benefits cannot be reasonably interpreted as showing improvement of the Veteran's schizophrenia since the initial award of SMC benefits in January 2009.  Accordingly, the Board must restore the award of SMC aid and attendance benefits effective June 1, 2010.


Withdrawn claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At a Board hearing on May 11, 2011, the Veteran and his representative withdrew from appeal the claim of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing as well as the claim of entitlement to a special home adaptation grant.  This withdrawal was unequivocal and presented after a conference between the Veteran and his representative.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (hearing testimony, when reduced to writing, satisfied the writing component for a notice of disagreement).  Accordingly, there is no allegation of error of fact or law for appellate consideration, and the appeal for these issues must be dismissed for lack of jurisdiction by the Board.


The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this decision, the Board has restored the Veteran's competency rating as well as his award of SMC benefits.  As such, the Board has granted the full benefits being sought on these claims.   Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 

With respect to the issues of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and entitlement to a special home adaptation grant, the Veteran has withdrawn these appeals.  Thus, the Board has no jurisdiction to further review these matters.

The only remaining issue being decided involves the claim for an earlier effective date of award for the grant of service connection for schizophrenia.  This issue involves a question of law based solely on a retroactive review of the documents of file.  There are no issues of material fact to be resolved.  As such, the provisions of the VCAA are not applicable.  See Andrews v. Principi, 16 Vet. App. 309 (2002)(deciding a claim for an earlier effective date of award without discussion of the VCAA).  See Leonard, 405 F.3d at 1337 (Fed.Cir.2005) (holding that an application to reopen an earlier effective date of award claim under 38 U.S.C.A. § 5108 cannot result in an earlier effective date of award, even with new evidence supporting an earlier disability date).

Nonetheless, the Board notes that basic principles of due process have been observed in this case.  In this case, the RO has provided the Veteran with a Statement of the Case (SOC) which notified him of the reasons and bases for denying his claim as well as the evidence and regulations reviewed in arriving at its determination.   The Veteran has testified in support of his claim, and both the Veteran and his representative have provided argument as to why his claim should be granted.  The Board is not aware of any additional evidence that could substantiate the Veteran's claim for an earlier effective date for the grant of service connection for schizophrenia.  Therefore, the Board finds that there is no prejudice to the Veteran in proceeding to a decision at this time. 


ORDER

The claim of entitlement to service connection for a bilateral knee disability is reopened.  To this extent only, the appeal is granted.

The application to reopen a claim of entitlement to an effective date prior to June 14, 1991, for the award of service connection for schizophrenia is denied.

The Veteran's claim of competency for the purpose of direct receipt of VA compensation benefits is granted.

The award of SMC benefits based upon the need of aid and attendance of another is restored effective June 1, 2010.

The claim of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing is dismissed without prejudice.

The claim of entitlement to a special home adaptation grant is dismissed without prejudice.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disability and a bilateral foot disability as a result of events during active service.  In particular, the Veteran attributes diagnoses of osteoporosis and degenerative arthritis to the rigors of paratrooper duties.

As reflected above, the Veteran has presented a private medical opinion stating that his disorder "began" while a "patient" in the 82nd Airborne Division due to "injury" of his lower extremities.  It is unclear to the Board the exact facts relied upon by this examiner in arriving at this conclusion.  As such, the Board finds that medical opinion is necessary to decide the service connection claims.  See generally McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (holding that a medical nexus opinion which is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the veteran's condition "may be associated" with service).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain clinical records of the Veteran's treatment for a bilateral foot and/or knee disability at the Fayetteville VAMC since April 2011.

2.  Following the completion of the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any foot or knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current bilateral foot and knee disorders.  For any current diagnosis other than pes plans, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including parachute jumps.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

 With respect to any current pes planus, the examiner should provide opinion as to whether it is clear and unmistakable that bilateral pes planus was not aggravated during active service beyond the normal progress of the disorder; 

In order to facilitate a review of the numerous volumes in this case, the Board has summarized some significant findings.  In rendering his or her opinion, the examiner is requested to consider the following:

* a September 1974 work physical for Burlington Industries establishing a diagnosis of bilateral flat feet (Volume 2);
* a December 1974 treatment note for Burlington Industries reflecting a right foot puncture wound (Volume 2);
* a September 1975 work physical for Burlington Industries reflecting a history of right leg trauma in a motor vehicle accident (Volume 2);
* a February 1977 service treatment record (STR) reflecting a right toe stub/jam (Volume 1);
* a September 1977 STR reflecting that the Veteran stepped on a nail (Volume 1);
* a May 1978 STR reflecting friction blisters of the feet due to combat boots;
* a March 1979 STR reflecting treatment for arch strain of an unspecified foot (Volume 1);
* the October 1979 separation examination reflecting lay report of occasional left knee give-way, but denial of foot pain (Volume 1);
* the Veteran's history of earning the parachute badge during active service (the number of jumps unknown);
* a September 1980 treatment note at Burlington Industries for a sore left knee (Volume 2);
* a January 1981 treatment note at Burlington Industries for left middle toe injury due to a falling steel rod (Volume 2); 
* a January 1982 treatment note at Burlington Industries for right knee contusion (Volume 2);
* a January 1982 treatment note at Burlington Industries for bilateral knee pain and stiffness (Volume 3);
* a March 1982 work physical for Burlington Industries denying a history of recurring joint pain except for prior toe fracture (Volume 2);
* a January 1983 work physical for Burlington Industries denying a history of recurring joint pain except for prior toe fracture (Volume 2);
* a March 1983 treatment note for Burlington Industries reporting left foot pain with Athlete's feet (Volume 2);
* a November 1987 work physical for Kelly Springfield denying a history of recurring joint pain (Volume 3);
* a December 1987 treatment record for Kelly Springfield involving a left leg muscle (Volume 3);
* a February 1988 record from the Fayetteville VAMC showing treatment for a hurt knee due to a minor bruise at work (Volume 1);
* an April 1988 record from the Fayetteville VAMC showing complaint of left knee stiffness and painfulness by 24 hours without a history of trauma (Volume 1);
* an April 1988 treatment record for Kelly Springfield reporting a stiff knee (Volume 3);
* a May 1988 treatment record for Kelly Springfield for left great toe injury (Volume 3);
* an August 1988 treatment record for Kelly Springfield for left toe stub (Volume 3);
* a November 1989 treatment record for Kelly Springfield reporting bilateral knee pain (Volume 3);
* treatment in November 1993 at Betsy Johnson Memorial due to a motor vehicle accident resulting in stiff legs and knee pains (Volume 9);
* an April 1999 VA Fayetteville treatment record reflecting an impression of probable DJD (Volume 9);
* a May 1999 treatment record from Betsy Johnson Memorial reporting left elbow and knee pain of 4 months duration with x-ray findings of normal knee joint  with sclerotic changes of the distal femur and proximal tibia that could represent old bone infarcts or burned out enchondromas (Volume 15);
* a November 1999 VA Fayetteville treatment record for throbbing left knee pain without a history of injury (Volume 9);
* a November 1999 VA Fayetteville x-ray examination of the left knee interpreted as showing sclerotic lesions within the distal femur and proximal tibia which might represent bone infarcts (Volume 10);
* a February 2000 VA Fayetteville treatment record reflecting complaint of left foot and knee pain due to gout; an MRI examination demonstrating hematoma within the gastroc nemius (Volume 9);
* a March 2001 VA Fayetteville treatment record reflecting complaint of right knee pain by 1 week assessed as possible DJD or tendonitis (Volume 9);
* an April 2001 treatment record from Good Hope reflecting a history of intermittent left knee pain due to overuse for many years, and a 2-month history of right knee pain (Volume 9);
* an April 2001 VA Fayetteville treatment record reflecting a negative venous Doppler examination for the right lower extremity (Volume 9);
* an April 2001 VA Fayetteville x-ray examination report of the right knee interpreted as showing minimal DJD, soft tissue edema suspect for tiny effusion, and suspect for remote bone infarcts (Volume 10);
* an August 2002 Betsy Johnson Memorial treatment record for left knee medial collateral ligament and lateral collateral ligament sprain (Volume 15);
* a September 2002 VA Fayetteville treatment record reflecting treatment for left calf hematoma (Volume 9);
* treatment records for Brown Orthopedics in 2003 for bilateral foot DJD, peripheral vascular disease and peripheral neuropathy symptoms since October 2002 (Volume 14);
* VA Fayetteville clinical records in 2003 noting bilateral foot pain with muscle wasting with diagnoses of moderately severe peripheral axonal peripheral sensorimotor neuropathy, history of small right foot fracture and positive RA factor (Volume 38);
* VA Fayetteville treatment records in August 2004 for right great toe injury (Volume 38);
* VA Fayetteville podiatry records in 2005 reflecting diagnoses of acquired pes cavus with moderate overpronation, idiopathic sensory neuropathy of 5 years duration, calcaneal spurs, pes planus and hallux valgus (Volumes 14, 16 and 38);
* a VA examination report dated October 2009 diagnosing metatarsalgia and heel pain (Volume 17);
* a December 2009 VA Fayetteville DEXA bone scan interpreted as showing osteopenia (Volume 20);
* a May 2010 VA Fayetteville x-ray examination report of the right knee interpreted as showing mild DJD (Volume 20); and
* a discussion of any applicable medical principles which would help explain why or why not the Veteran's current disabilities involving the feet and knees are related to his parachute duties during active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action or development is required, it should be undertaken prior to further adjudication.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


